His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Plaintiff claimed a balance due him for salary, alleging a contract of employment for a year and a discharge without cause before the end of the term.
Defendant filed an exception of “no cause of.action” based upon the omission of some alleged essential averment touching the contract; and pending action on this *44exception plaintiff tendered and the Court allowed an amendment supplying the alleged omission.
We think the amendment was properly allowed. Amendments supplying mere omissions in pleadings may ;be allowed at any time before final'judgment on exceptions aimed thereat.
Reuther vs. Kansas City Milling Co., 2 Orleans Ct. of Appeal, 389.
Such amendments are clearly in furtherance of justice, since judgments based on exceptions of that nature constitute mere non-suits (8 Orleans Ct. App., 392), and do not end the controversy (119 La., 1064), which may always be renewed with the missing allegations supplied (47 An., 109).